FILED
                            NOT FOR PUBLICATION                             OCT 28 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


CHRISTINA M. LOPEZ,                              No. 13-35718

              Plaintiff - Appellant,             D.C. No. 2:12-cv-1810-MJP

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner, Social Security
Administration,

              Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                      Argued and Submitted October 13, 2015
                               Seattle, Washington

Before: W. FLETCHER and FISHER, Circuit Judges, and WILKEN, Senior
District Court Judge.**

       Christina M. Lopez appeals the district court’s decision affirming an

administrative law judge’s (ALJ) decision that she was not disabled as of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Circuit Rule 36-3.
       **
             The Honorable Claudia Wilken, United States Senior District Judge
for the Northern District of California, sitting by designation.
September 1, 2009. Lopez argues that the ALJ erred by improperly evaluating the

medical evidence and improperly assessing Lopez’s testimony to be less than fully

credible. She contends that the district court erred in affirming the ALJ’s decision.

We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm the district court.

       We review de novo a district court’s order upholding a denial of social

security benefits. Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1011 (9th Cir.

2003). The ALJ’s decision must be upheld if it is supported by substantial

evidence and based upon the correct legal standards. Id. Substantial evidence is

more than a mere scintilla but less than a preponderance. Id. “[A] reviewing court

must consider the entire record as a whole and may not affirm simply by isolating a

specific quantum of supporting evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006) (internal quotation marks omitted).

      The ALJ properly gave Dr. Lundin’s opinion controlling weight. Dr.

Lundin’s opinions were based on the surgery he performed on Lopez, x-rays

following the surgery and Lopez’s follow-up visits. The opinions were not

contradicted by substantial evidence. See 20 C.F.R. § 404.1527(c)(2); Lingenfelter

v. Astrue, 504 F.3d 1028, 1038 n.10 (9th Cir. 2007).

      The ALJ gave “specific and legitimate reasons that are supported by

substantial evidence” when she gave less weight to the contradictory opinions of


                                     Page 2 of 4
Lopez’s other treating physicians. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th

Cir. 2005). The ALJ properly identified the opinions as conclusory and

inadequately supported by clinical findings, or identified other clear and

convincing reasons for discounting them.

      The ALJ did not err when she gave the testifying medical expert’s opinion

significant weight. The opinions of Dr. Lundin and Dr. Bernardez-Fu and other

medical records supported Dr. Ghazi’s opinion. Lopez argues that Dr. Ghazi’s

opinion was contradicted by treatment notes from her physical therapist. However,

to the extent the physical therapy notes contradicted Dr. Ghazi’s opinion, they were

conclusory and did not provide better supporting evidence or a better explanation

for the opinions they provided. See SSR 06-03p, 2006 SSR LEXIS 5, *12-13 (Jan.

1, 2006).

      Finally, the ALJ properly found that Lopez’s testimony was not credible.

There were multiple discrepancies between Lopez’s testimony regarding her

limitations and evidence in the record regarding her activities of daily living. In

addition, the ALJ cited several instances in which Lopez testified to symptoms and

limitations that were contradicted by evidence in the record. Even if the ALJ’s

conclusion on some of those instances was erroneous, that would not “negate the

validity of the ALJ’s ultimate credibility conclusion,” which was supported by


                                     Page 3 of 4
other “substantial evidence” in the record. Carmickle v. Comm’r, Soc. Sec.

Admin., 533 F.3d 1155, 1162 (9th Cir. 2008).

      The ALJ properly considered the medical evidence and properly assessed the

credibility of Lopez’s testimony when she found that Lopez was not disabled.

      AFFIRMED.




                                   Page 4 of 4